department of the treasury internal_revenue_service washington d c wil st2 go-66 lp og - oc si _- 2o0 o31 contact person identification_number telephone number t e employer_identification_number dear sir or madam you requested rulings under sec_513 and sec_514 of the internal_revenue_code this letter responds to your request facts cc c is a hospital exempt under sec_501 of the code c serves as the primary pediatric teaching hospital for h h is a medical school exempt under sec_501 of the code substantiaily all of the members of c’s active medical staff hold faculty appointments at h addition c supports a large program of research devoted primarily to pediatric medicine c has a long history of discoveries and clinical advances from this program in c’s articles of incorporation state in part it is organized to provide medical and surgical care instruct supervise and train physicians nurses technicians and others in the care treatment and prevention of disease and to operate and conduct research laboratories to determine new and improved methods for the treatment and prevention of diseases b b is a tertiary acute care hospital a principal teaching affiliate of h maintain a hospital carry on educational activities and perform scientific research b is exempt under sec_501 of the code like c b is b’s articles of incorporation state it was established to while c and b are not affiliated corporate groups they share a direct physical connection and enjoy a close professional affiliation for approximately a decade c and b have been linked by a connector built to support the continued free flow of patients and medical staff between the two hospitals which have longstanding patient transfer physician coverage research and teaching relationships the physical connection between c and b is further demonstrated by the fact they share an emergency arrival transportation area which means all trauma cases arriving for either hospital are brought in to this central location all patients arriving in this manner destined for c are therefore brought across the connector from b to c’s emergency department operating room or intensive care unit further c and b have a long-standing relationship as partners in training the next generation of doctors and researchers through a in addition c and b researchers collaborate actively on a number of shared affiliation with h ongoing research and academic projects for example c and b researchers work together by co-editing textbooks serving on advisory boards for research projects collaborating on research studies and working as co-authors to publish articles stemming from their joint research efforts lastly the collaborative efforts of c and b doctors extend beyond education and research to frequent diagnostic collaborations groundbreaking surgical innovations and repeated interventions in high-risk pregnancies c’s lease to b c states the research building will add c is constructing a new research building research building consisting of a biomedical research and laboratory building and related facilities an important resource to support its research programs and many existing programs are expected to expand new initiatives in stem cell biology and developmental biology as well as an expanded program in vascular biology will be located in the new research building c states it plans to use excess space in the research building to further its charitable purposes of advancing medical_research by entering into a year lease of two floors in the building to b to provide laboratory facilities for b scientists the lease specifically provides b will use the space solely for research and laboratory use c states the selection of b scientists to occupy laboratory space was made based on shared research interests with c's scientists and existing and potential collaborations all of c and b scientists who will work in the research building are faculty members at h x scientists from c and b will occupy the research building including y from c and z from b c states these x scientists interact on very similar aspects of research predominantly in the fields of hematology and oncology c states more than half of b scientists are already involved in collaborations with c scientists and the number of collaborative projects between and among these scientists is projected to grow to over new initiatives as a result of the physical proximity afforded by the lease of space in the research building to b pursuant to the lease c and b also agreed to negotiate in good_faith to finalize an animal facilities agreement agreement to allow b researchers use of a portion of the animal facilities located in the research building the animal facilities are designed as a virus antibody-free barrier for rodents requiring isolation use of the animal facilities is incident to and for the benefit of research being undertaken in the research building according to the proposed business terms the agreement will provide b use of a portion of the animal facilities the proposed business terms provide b will be entitled to the use of a certain number of small animal cages and it will be required to pay an annual base fee per cage in addition b will be required to pay a variable fee that may be increased annually the term of the agreement coincides with the term of the lease c states the financial terms of the lease were negotiated on an arm's-length basis and represent commercially reasonable terms the research building in which the leased premises are located is expected to be financed by acquisition_indebtedness within the meaning of sec_514 of the code the acquisition_indebtedness is anticipated to be in the form of qualified c bonds described in sec_145 of the code rulings requested whether the leasing of a portion of c's research building to a tax -exempt entity not a member of its corporate group nor the provision of shared animal facilities incident to that lease will constitute an unrelated_trade_or_business under sec_513 of the code and will not result in debt-financed_income under sec_514 of the code law sec_509 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the federal_income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense in the general law of charity the promotion of health is considered to be a charitable purpose restatement 2nd trusts sec_368 and sec_372 iv scott on trusts 3rd ed sec_368 and sec_372 sec_511 of the code imposes a tax on unrelated_business_income of organizations described in sec_501 sec_512 and ii of the code in referencing unrelated_business_taxable_income indicate that in the case of rent except as provided in subparagraph b there shall be excluded i all rents_from_real_property including property described in sec_1245 and ii all rents from personal_property including for purposes of this paragraph as personal_property any property described in sec_1245 leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_512 of the code provides that notwithstanding paragraph or in the case of debt- financed property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under bey sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise of the organization's exempt purposes or function sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_1_513-1 of the regulation which references dual use of assets or facilities provides that in certain cases an asset or facility necessary to the conduct of exempt functions may also be employed in a commercial endeavor in such case the mere fact of the use of the asset or facility in exempt functions does not by itself make the income from the commercial endeavor gross_income from related trade_or_business the test instead is whether the activities productive of the income in question contribute importantly to the accomplishment of exempt purposes sec_514 and ii of the code in defining debt-financed_property excludes any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or ii any purpose to which clause i does not apply to the extent that its use is so substantially related rationale you represent c and b are not affiliated corporate entities but they do share a direct physical connection and enjoy a close professional affiliation have been linked by a connector built to support the continued free flow of patients and medical staff between the two hospitals which have a longstanding patient transfer physician coverage research and teaching relationships c and b also have a longstanding relationship as partners in training the next generation of doctors and researchers through a shared affiliation with h in addition to the formal joint programs c and b researchers collaborate actively on a number of ongoing research and academic projects lastly the collaborative efforts of c and b doctors extend beyond education and research to frequent diagnostic collaborations groundbreaking surgical innovations and repeated interventions in high-risk pregnancies for approximately a decade c and b you also represent the research building under construction will have excess space on two of its floors collaborative relationship with b by entering into the lease with b for the excess space thus as a result c has decided to use this excess capacity in a manner to further its the lease to b of space in the research building will substantially further c's own exempt health care and research purposes by facilitating continued collaborative research training and other joint undertakings that promote health advances c’s own exempt_purpose because c engages in joint research efforts with b similarly allowing b to share its animal facilities conclusion the leasing of a portion of c's research building and the provision of shared animal facilities to b will not constitute an unrelated_trade_or_business under sec_513 of the code and will not result in debt-financed_income under sec_514 of the code these rulings are based on the understanding there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides they may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
